Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the push fit connector of claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim 13 is objected to because of the following informalities:  it is unclear what the “push fit connector” is.  Appropriate correction is required.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 7-9, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura 7140885 in view of Black et al 4435031.
	Regarding claim 7, Kitamura substantially discloses the claimed invention, including a printed circuit board mounting arrangement for use in an environment with an aggressive vibration profile, the printed circuit board mounting arrangement comprising: a housing 10; a connector body 18a1 configured to cooperate with said housing, said connector body having at least one flange (Figure 3, above 30); a printed circuit board 12 configured to be received by said housing to form a closed assembly.  Black et al (Figures 5, 6) discloses at least one mechanical press fit pin 10 received in a location hole formed in said at least one flange 50 and in a location hole (unnumbered) formed in said printed circuit board to provide a mechanical connection between said connector body and said printed circuit board, and to provide Kitamura et al with this type of structure thus would have been obvious, to allow removal of either the connector body or the circuit board.
Regarding claim 8, Kitamura (as modified by Black et al) discloses said at least one flange of said connector body includes first and second flanges; said location hole formed in said at least one flange includes at least one respective location hole formed in each of said flanges; and said at least one press fit pin includes a plurality of press fit pins each being received in a respective one of said location holes formed in said flanges in an installed position.
Regarding claim 9, Kitamura discloses said housing 10 includes an interior wall, and first and second rails 14a,14b formed on said interior wall, said rails being configured to receive said printed circuit board 12 and to substantially retain said printed circuit board in place.
Regarding claim 12, Kitamura discloses said connector body includes at least one bracket (rear-right end of 18a1 in Figure 3) on which said at least one flange (above 30) is formed.
.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura in view of Black et al as applied to claims7 and 9 above, and further in view of CN 105830298.
CN ‘298 (front page, Abstract) discloses housing 18 having a substrate fixing part 64 that fixes to the printed circuit board, and to retain the circuit board 12 to housing 10 thus would have been obvious, to prevent inadvertent separation therebetween.  To retain the circuit board to the housing using webs having a cutout is deemed to have been an obvious matter of routine experimentation. 
	The other references cited on Form 892 disclose similar press fit pins.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/GARY F PAUMEN/Primary Examiner, Art Unit 2833